Citation Nr: 1760223	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-22 259	)	DATE
	)
Advanced on Docket	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable rating for onychomycosis of the bilateral hands and feet.  


ORDER

1.  Service connection for bilateral hearing loss is granted.

2.  A rating of 30 percent under Diagnostic Code 7804 is assigned for the Veteran's onychomycosis of the bilateral hands and feet, effective May 17,  2011.


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to an in-service injury, event, or disease.

2.  The Veteran's onychomycosis of the bilateral hands and feet is manifested by symptoms most closely approximating five or more scars that are unstable and painful, where there is frequent loss of the covering fingernail and toenail over the scars.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for a 30 percent rating for onychomycosis of the bilateral hands and feet have been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from March 1964 to March 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran and the Veteran's spouse testified at a hearing before the undersigned Veterans Law Judge in this matter in October 2017.  A transcript of that hearing has been associated with the Veteran's claim file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is a result of noise exposure during his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to his active service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service. However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

According to his Form DD-214, the Veteran served in Vietnam and earned several decorations and medals, including Expert (Pistol), Expert (Rifle), and the Vietnam Service Medal. The Veteran states that during this service he was a military policeman and exposed to noise associated with firearms and the Vietnam War. 

Service treatment records are silent as to any complaint, treatment, or diagnosis of hearing loss. 

In October 2011, the Veteran underwent a VA audiological examination, which revealed bilateral hearing loss. The examiner opined that the hearing loss was less likely than not caused by or a result of an event in military service, but as rationale, relied only upon the fact that the Veteran's hearing was normal at induction and discharge from service.

In February 2012, the Veteran underwent a private audiological examination, which confirmed that he experienced bilateral hearing loss.  The examiner did not provide an opinion as to the specific etiology of the Veteran's hearing loss, but did note in his written report the Veteran's history of military noise exposure, including noise from rocket launchers and the target range, and his history as an office worker following military service.

In October 2017, the Veteran testified about his hearing loss before the undersigned Veterans Law Judge. The Veteran stated that he did not have a hearing problem prior to service; that while in service, he was exposed to noise from many types of weapons, including a 3.5 rocket launcher; that he first noticed hearing loss in service; and, that he has continued to have hearing loss since service. The Board finds the Veteran both competent and credible in his reports of noise exposure during service.

In light of the above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  In particular, the Board looks to the October 2011 VA examination and the February 2012 private examination, both of which confirm bilateral hearing loss, and the statements from the Veteran's private treating physician in February 2012 and the Veteran's statements in the October 2017 hearing, which indicate that the Veteran began having bilateral hearing loss while in service that has continued to the present.  As such, and resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connection claim for bilateral hearing loss is granted.

Increased Rating for Onychomycosis of the Bilateral Hands and Feet

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017). The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

The Veteran's onychomycosis is currently rated under Diagnostic Code 7813.  However, this code provision directs that the disability should be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or as dermatitis under Diagnostic Code 7806; depending upon the predominant disability.  38 C.F.R. § 4.118 , Diagnostic Code 7813 (2017).  After a review of the evidence, the Board finds that the Veteran's onychomycosis of the bilateral hands and feet should be rated as scars under Diagnostic Code 7804.  

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful. A 20 percent rating is warranted for three or four scars that are unstable or painful. A 30 percent rating (maximum) is warranted for five or more scars that are unstable or painful. 38 C.F.R. § 4.118 , Diagnostic Code 7804 (2017). 

Here, the Veteran has consistently reported experiencing loose fingernails and toenails that break and/or lift up regularly, exposing scars and bloody nailbeds underneath, which he is embarrassed by. In a September 2011 Statement in Support of Claim, the Veteran stated the problems with his hands and feet started in Vietnam, and he was told it was "jungle rot" and would get better when he got back stateside.

In an August 2011 medical record from the Corvallis Clinic, the Veteran's private physician stated he has treated the Veteran intermittently since the early 1980s for onychomycosis and onycholysis - a diagnosis confirmed based upon a KOH prep.  In addition, the physician states the condition is painful and dates to the Veteran's return from Vietnam in 1966.

An October 2011 VA examination reflects the Veteran reported a history of discoloration of the nails of his bilateral hands and feet since service. The Veteran reported that his nails are brittle and break and fall off with minimal trauma, and that he has tried several antifungal medications without success.  The examiner opined that the Veteran's onychomycosis was likely acquired during service.    

Photos of the Veteran's hands are associated with the claims file.  These pictures depict hands with brittle, bloody, discolored fingernails, with some fingernails split across the middle and lifted up with a toothpick or the Veteran's other fingers.  
 
In addition to the VA examinations, the evidence of record also contains lay evidence.  Specifically, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in this matter in October 2017.  The Veteran stated he loses his fingernails and toenails regularly, that his fingernails in particular are often painful and bloody; that he usually covers them with bandages; and that he is embarrassed about how they look.  The Veteran also showed the undersigned VLJ his fingernails on both hands.  The VLJ found the Veteran's fingernails on both hands to be discolored, with the fingernail "lifting up" on some of them. 

In light of the evidence of record, in particular the first-hand observation of the Veteran's fingernails during the Board hearing, the credible testimony of the Veteran and his wife at the hearing concerning the ongoing symptoms of painful, bleeding, and broken fingernails and toenails, and the photos of the Veteran's fingernails on both hands that are a part of the record, the Board finds that the Veteran's symptoms have been similar in severity, frequency, and duration throughout the entire period at issue, and are consistent with the rating criteria under Diagnostic Code 7804.  See Vasquez-Claudio v Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Common symptoms are consistently documented in almost each record cited above, with five or more scars that are unstable and painful, due to a frequent loss of the covering fingernail and toenail over the scars.  

Based upon the evidence of record, the Board finds that the Veteran's symptoms are most substantially similar to those enumerated in the 30 percent rating criteria under Diagnostic Code 7804. A 30 percent rating-the highest schedular rating available under Diagnostic Code 7804-is thus granted for the Veteran's onychomycosis of the bilateral hands and feet for the entirety of the appeal period.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	T. Jiggetts, Associate Counsel


Copy mailed to: 	Veterans of Foreign Wars


Department of Veterans Affairs


